Title: Enclosure: Isaac H. Tiffany’s Plan for an Institute in Schoharie County, New York, [before 12 January 1817]
From: Tiffany, Isaac H.
To: 


            
              before 12 Jan. 1817
            
            The Institute of the County of Schoharie is composed of a President 2 Vice Presidents, Senate and five Committees
            Objects
            
              
                CommitteeofReligion andMorality 
                
                No of Ministers, Churches, and Religious Meetings, State of Social Intercourse—tTo promote Charity of Opinion—Obedience to Parents, reverence to Age and respect for the Laws, to direct taste in sports of  & amusements,tTo expose and censure crime and offence; particularly theft, fighting and drunkenness—Licentious fashions and expenditures
              
              
                Literature
                
                State of the Professions—To enquire and report the best Institutions in or out of the State, for acquiring any Art or Profession or elementary science; The expense and time  in the acquirement—Names of the  professors—Common Schools in the County—No of Scholars qualifications of Teachers—Books taught and system of education,. t To inform where good teachers may be had,Fine arts;—particularly Sacred and Martial music, of & drawingHistory and Geography of the County; and Biography of its  distinguished Inhabitants Notice of all new Inventions and Discoveries,.—With the other Committee, to form annually, an Almanack, useful for the community,
              
              
                Jurisprudence
                
                Courts of Justice. Solemnity, promptness and impartiality of proceeding, Capacity of Magistrate and dignity of character, Improvement of Laws, and their visible influence upon society, To form a catalogue or index of books and parts of books, to be read to fit   a citizen for a respectable magistrate, representative or elector, To state the size and prices of the books and where they may be had,—Clearly to define the rights and powers of Jurors
              
              
                Rural Concerns
                
                  State of Militia— State of Agriculture—To preserve and multiply forest and fruit trees,To improve flocks and herds—gassesGrasses and grains Roads, Bridges, Fences.Taxes, Public funds and  public debt—;—that each may know and feel the interest he has in the Commonwealth,To promote domestic economy—and particularly the employment of children in the lighter occupations of planting and gardening,.to encourage attention to Cows and sheep, among the poor, and discourage the keeping of large dogs
              
              
              
                Arts
                
                Useful Arts and manufactures—Their prodducts. Best materials—Machinery and utensils. how to be procured, or constructed. Books useful to the apprentice and each trade or calling Masters and proficients in the arts, native or foreign noticed Cost and merits of domestic or American and foreign manufactures compared Internal and foreign commercePractical economy and agency of heat and water-cookery— 
              
            
            The five Committees choose each a chairman, & convene upon their own adjournment or at the call of the chairman,. There may be subcommittees or agents at pleasure, A person may enroll himself under which committee he pleases; may be a member of two committees at the same time and no more and must serve in them at least one year from enrolment, when he may enroll himself under another committee if he please; every member is to be industrious in collecting information and is to communicate it to the chairman in writing or by word,
            If one has information appertaining to another, he is to communicate it to one member of that committee or its chairman,
            the chairman with such aid  as may be advised, must form a well revised, clear and concise report to be read before the Institute. From these reports the expose of the county is made by the President
            The Institute meets at the court house on the 4th of July, anually. and the President two Vice Presidents and Treasurer of the Institute are elected by the chairman of the committees, and may be removed by them,
            The President appoints, a secretary two chaplains, 2 Physicians, 2 Counsellors and Two Marshals. These together with the Supervisor, and two Supervisors delegates from each town, to be chosen by the people at the anual town meeting, compose the Senate and meet at the court house on the 4th of July; and the day preceeding the Febuary term of the common pleas. When its it is wished to remove a military officer for incompetency or misconduct, information is lodged with the marshals, and the informant is not to be exposed. It is the duty of the marshals or either of them to accuse such officer before the Senate and furnish proof—The officer is to be removed with a notice or copy of the accusation to be made, or if he does not see proper to deny or explain before the Senate
            the Senate will hear, deliberate, and resolve to acquit or recommend the his removal; a copy of the resolution shall be signed by the President of & the senators, or a majority of them, present & delivered to the Governer of the state, and another copy thus signed to the representative of the county in assembly
            When a civil officer is to be accused, the counsellors (or one of them) are to conduct the proceeding in like manner—
            The  Judges of the common pleas and sheriff, are member of the institute by virtue of their offices; The supervisors of the several towns are also members, and are particlularly charged to collect touching common schools and are to furnish the same as soon as  may be
          